Exhibit 21 Subsidiaries of the Company Name Stateorotherjurisdiction of incorporation I-ight Holding, LLC Delaware NewStar Structured Finance Opportunities II, LLC Delaware NewStar LLC 2005-1 Delaware NewStar Trust 2005-1 Delaware NewStar Asset Management LLC Delaware NewStar Commercial Loan Funding 2012-1 LLC Delaware NewStar Commercial Loan Funding 2012-2 LLC Delaware NewStar Commercial Loan Funding 2013-1 LLC Delaware NewStar Commercial Loan Funding 2014-1 LLC Delaware NewStar Commercial Loan Funding 2015-1 LLC Delaware NewStar Commercial Loan Funding 2015-2 LLC Delaware NewStar Commercial Loan Funding 2016-1 LLC Delaware NewStar Commercial Loan Trust 2007-1 Delaware NewStar Concentration, LLC Delaware NewStar CP Funding LLC Delaware NewStar CRE Finance I LLC Delaware NewStar Loan Funding, LLC Delaware NewStar Securities Corporation, Inc. Massachusetts NewStar Warehouse Funding I, LLC Delaware NewStar Bond Funding I LLC Delaware NewStar Bond Funding II LLC Delaware NewStar Bond Funding III LLC Delaware NewStar Commercial Loan Depositor 2012-2 LLC Delaware NewStar Commercial Loan Depositor 2013-1 LLC Delaware NewStar Commercial Loan Depositor 2014-1 LLC Delaware NewStar Commercial Loan Depositor 2015-1 LLC Delaware NewStar Commercial Loan Depositor 2015-2 LLC Delaware NewStar Commercial Loan Depositor 2016-1 LLC Delaware NewStar Capital, LLC Delaware NewStar Commercial Loan Originator I LLC Delaware Arch Street CLO, LTD Cayman Arch Street CLO, LLC Delaware
